Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application is the U.S. National Phase under 35 U.S.C. §371 of International Application No. PCT/US2017/042400 filed on July 17, 2017 designating the U.S., which claims the benefit of priority to U.S. Provisional Patent Application Serial No. 62/363,512, filed on July 18, 2016, and U.S. Provisional Patent Application Serial No. 62/419,852, filed on November 9, 2016.
Election/Restrictions
Claims 1-2, 4, 6, 9, 13, 16-17, 30, 35-36, 38, 41, 42, 54-55, 63-65 and 76 are pending for examination.
Applicant’s election without traverse of Group I (Claims 1-2, 4, 6, 9, 13, 16-17, 30, 35-36, and 76) in the reply filed on 02/28/2022 is acknowledged.
Claims 38, 41, 42, 54-55, and 63-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “[A] therapeutic composition comprising an effective amount of at least one therapeutic agent, and one or more of:” (a), (b) and (c).  However, “(a)” recites “a composition.”  Therefore, the selection of (a) in this claim, would produce “[A] therapeutic composition comprising an effective amount of at least one therapeutic agent, and one or more of: (a) composition..”  The metes and bounds of the claimed therapeutic composition is indefinite with respect to the selection of the undefined “a composition” recited in part (a) of this claim.
Claim 36 contains the trademark/tradename Idebenone, PTC124, Translarna, and VECTTOR.  Where a trademark or trade name is used in a claim as a    limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe one or more “therapeutic therapies or agents” and, accordingly, the identification/description is indefinite. The trade mark serial numbers are: (1) 77437048 for PTC124 (2)  90020103  for Translarna.  It is unclear if the term VECTTOR is a trademark/tradename.  However, since the term VECTTOR is in all capital letters, it is assumed that Applicants intended to include a trademark/tradename.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4, 6, 9, 13, 16-17, 30, 35-36, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibonnier (US 2015/0232837 A1) in view of Ma et al. (2013) and Elmen et al. (WO2007112754A1).
The instant claims are interpreted as reading on a plurality of mircroRNA antagonists, comprising one or more miR-99a-5p antagonists, one or more miR-100-5p antagonists, one or more miR-Let-7a-5p antagonists, and miR-Let-7c-5p antagonists…” The claims further recite wherein the antagonists comprise a modified internucleoside linkage, a modified nucleotide, a modified sugar moiety, and combinations thereof.
Regarding claim 1, Thibonnier teaches compositions comprising a plurality of microRNA (miR) antagonists, wherein said plurality of miR antagonists comprises one or more miR-99a antagonists, one or more miR-100 antagonists, and one or more miR-Let-7a-5p antagonists, and one or more miR-Let-7c antagonists (para [0008) "disclosed herein are methods and compositions for the modulation of chronic visceral inflammation using microRNA (miRNA) agents and targeting agents"; [0057) "the invention employs miRNA agents for the modulation of inflammation regulators. miRNA agents suitable for use in the methods disclosed herein include, without limitation, miRNA, agomirs, antagomirs, miR-masks, miRNA-sponges, siRNA (single- or double-stranded), shRNA, antisense oligonucleotides, ribozymes, or other oligonucleotide mimetics which hybridize to at least a portion of a target nucleic acid and modulate its function"; [0062) "Exemplary miRNA molecules for use in the disclosed methods...hsa-let-7a-5p...hsa-let-7c...miR-100-5p... hsa-miR-99a-5p").  
Thibonnier does not specifically teach the miR-Let-7c antagonists comprise a miR-Let-7c-5p antagonist.
Ma teaches miR-99a, miR-100-5p, and members of the miR-let-7 family are involved in cell cycle processes in human adipose tissue (p. 3 col 1, para 3 "let-7a and let-7f (members of the let-7 family) are well-known regulators in development, and in cellular basal metabolism, and are present in abundance in various species including mammals"; p. 4, col 1, para 2 "seven other VATs-specific enriched miRNAs (miR-122-5p, miR-126-3p, miR-127-5p, miR-136-3p, miR-100-5p, miR-99a-5p and miR-103-1-3p) were found to be related to various pathological responses (Figure 38) ...MiR-100-5p targets Plk1 (polo-like kinase 1), a critical regulator of many stages of mitosis, resulting in the inhibition of cancer progression in nasopharyngeal cancer cell lines [55). MiR-99a-5p, as a potential tumor suppressor"), and further teaches detection of miR-let-7 family members miR-Let-7a-5p and miR-Let-7c-5p (p. 3, col 2, para 3 "inflammation-related miRNAs...MiR-let-7a-1-5p, miR-let-7c-5p, miR-let-7f-5p, miR-let-7g-5p and miR-let-7i-5p (members of the miR-let-7 family) are involved in allergic airway inflammation by suppressing the expression of interleukin-13 [44), and also inhibit cell transformation by directly targeting interleukin-6").
Since Thibonnier teaches agents for modulation of miRNAs miR-99a, mir-100-5p, hsa-let 7a-5p and hsa-let-7c to therapeutically regulate visceral inflammation (para [0008) "modulation of chronic visceral inflammation using microRNA (miRNA) agents"; [0015) "the   inflammation regulator is a pro-inflammatory molecule and the miRNA agent downregulates the activity of the pro-inflammatory molecule"; [0018) "hsa-let-7a-5p...hsa-let-7c...miR-100-5p…hsa-miR-99a-5p"), it would have been obvious to one of ordinary skill in the art to have designed miR inhibitors that target the subspecies of let-7 miRs (including mir-Let-7c-5p) expressed in mammalian tissues  (as defined in Ma et al.) and related to important metabolic and fat cellular signaling, in order to modify activity of said miRs for potential therapeutic effect.
Regarding claims 4, 6, 9, and 13 the combination of Thibonnier and Ma make obvious antagonists comprising one or more a modified internucleoside linkage, a modified nucleotide, a modified sugar moiety, and combinations thereof, Thibonnier et al. teach wherein the antagonists may comprise modifications that are described to improve the chemical properties of the modified oligonucleotide. See the following:
	[0071] A number of nucleotide and nucleoside modifications have been shown to make an oligonucleotide more resistant to nuclease digestion, thereby prolonging in vivo half-life. Specific examples of modified oligonucleotides include those comprising backbones comprising, for example, phosphorothioates, phosphotriesters, methyl phosphonates, short chain alkyl or cycloalkyl intersugar linkages or short chain heteroatomic or heterocyclic intersugar linkages. (Reads on claims 4 and 6).
	[0074] In certain embodiments, miRNA agents comprise one or more base modifications and/or substitutions. As used herein, "unmodified" or "natural" bases include adenine (A), guanine (G), thymine (T), cytosine (C) and uracil (U). Modified bases include, without limitation, bases found only infrequently or transiently in natural nucleic acids, e.g., hypoxanthine, 6-methyladenine, 5-Me pyrimidines, particularly 5-methylcytosine (also referred to as 5-methyl-2' deoxycytosine and often referred to in the art as 5-Me-C), 5-hydroxymethylcytosine (HMC), glycosyl HMC and gentobiosyl HMC, as well as synthetic bases, e.g., 2-aminoadenine, 2-(methylamino)adenine, 2-(imidazolylalkyl)adenine, 2-(aminoalklyamino)adenine or other heterosubstituted alkyladenines, 2-thiouracil, 2-thiothymine, 5-bromouracil, 5-hydroxymethyluracil, 8-azaguanine, 7-deazaguanine, N6 (6-aminohexyl)adenine and 2,6-diaminopurine…). A "universal" base known in the art, e.g., inosine, can also be included. 5-Me-C substitutions can also be included. These have been shown to increase nucleic acid duplex stability by 0.6-1.2 degree.  (Reads on claim 4).
	[0066] “The nucleic acid structure of the miRNA can also be modified into a locked nucleic acid (LNA) with a methylene bridge between the 2'oxygen and the 4' carbon to lock the ribose in the 3'-endo (North) conformation in the A-type conformation of nucleic acids…This modification significantly increases both target specificity and hybridization properties of the molecules. (Read on claims 4 and 9). 
	[0066] “The antagomirs are synthetic reverse complements that tightly bind to and inactivate a specific miRNA. Various chemical modifications are used to improve nuclease resistance and binding affinity. The most commonly used modifications to increase potency include various 2'sugar modifications, such as 2'-O-Me, 2'-O-methoxyethyl (2'-MOE), or 2'-fluoro (2'-F).’ (Reads on claims 4 and 13).
Thibonnier et al. teach that the disclosed compositions of miRNA agents (e.g. miRNA, agomirs, and antagomirs) can be used to modulate the level of chronic inflammation in a patient (Abstract), see the following:
[0062] Exemplary miRNA molecules for use in the disclosed methods include those miRNA disclosed herein. In some embodiments, the miRNA molecules are one of 207 miRNAs involved in inflammation (the "InflaRNOme").
	[0050] In certain embodiments, the present invention provides methods for modulating chronic inflammation and its cardiovascular and metabolic complications. These methods generally involve contacting cells or tissue with a miRNA agent that modulates activity of at least one inflammation modulator. Such methods and compositions are particularly useful for treating inflammation (e.g., chronic visceral inflammation), atherosclerosis, dyslipidemias, visceral obesity, metabolic syndrome, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) and their related cancers.
	[0051] Inflammation is a component of multiple cardiovascular and metabolic risk factors and diseases. Pharmacological or genetic inhibition of pathways that underlie inflammatory responses has been found to protect experimental animals and human subjects from these risk factors and diseases. Macrophages are more abundant in adipose tissue of obese subjects than in adipose tissue of lean subjects (see FIG. 2) and appear to be a major source of inflammatory mediators released locally (paracrine effects) and systemically (endocrine effects). Under lean conditions, adipocytes secrete several factors that promote alternative activation of macrophages (see FIG. 5).
Since Thibonnier et al. teach that inhibition of pathways that underlie inflammatory responses have been found to protect against the multiple cardiovascular and metabolic diseases, it would have been obvious to the person of ordinary skill in the art to use the miR antagonist of Thibonnier et al. in a method to treat cardiovascular disease as set forth in the instant claims.  
Regarding claims 2, 17, 35 and 76, Thibonnier et al. as modified by Ma et al. does not specifically teach wherein said plurality of miR antagonists comprises:
	a. at least one of the one or more miR-99a antagonists comprises an anti- miR-99a comprising a nucleotide sequence having one or more mismatched nucleobases or having at least 80%, 85%, 90%, 95%, 96%, 97, 98%, 99% or 100% identity to a sequence selected from the group consisting of SEQ ID NOs 47, 48, 50, 52, and 54; 
	b. at least one of the one or more miR-100-5p antagonists comprises an anti- miR-100-5p comprising a nucleotide sequence having one or more mismatched nucleobases or having at least 80%, 85%, 90%, 95%, 96%, 97, 98%, 99% or 100% identity to a sequence selected from the group consisting of SEQ ID NOs 46, 49, 51, 53, and 55; 
	c. at least one of the one or more Let-7a-5p antagonists comprises an anti- miR-Let-7a-5p comprising a nucleotide sequence having one or more mismatched nucleobases or having at least 80%, 85%, 90%, 95%, 96%, 97, 98%, 99% or 100% identity to a sequence selected from the group consisting of SEQ ID NOs: 37, 39, and 40- 45; and 
	d. at least one of the one or more Let-7c-5p antagonists comprises an anti- miR-Let-7c-5p comprising a nucleotide sequence having one or more mismatched nucleobases or having at least 80%, 85%, 90%, 95%, 96%, 97, 98%, 99% or 100% identity to a sequence selected from the group consisting of SEQ ID NOs: 36, 38, and 40-45.
Elmen et al. (WO2007112754A2), at page 94, Example 30, discloses the design of LNA anti-miR oligonucleotides, Table 2 describes an antagonist targeting hsa-let-7a (SEQ ID NO: 1), that is 100% identical to SEQ ID NO: 44 of the instant application.
SEQ ID NO:44 vs SEQ ID NO: 1 of Elmen et al.
Qy          1 ACAACCTACTACCTC 15
              |||||||||||||||
Db          1 ACAACCTACTACCTC 15

SEQ ID NO: 45 vs SEQ ID NO: 1 of Elmen et al.:
Qy          1 ACAACCTACTACCTC 15
              |||||||||||||||
Db          1 ACAACCTACTACCTC 15


See the following table taken from Elmen et al.:

    PNG
    media_image1.png
    219
    513
    media_image1.png
    Greyscale

Human hsa-miR-99a SEQ ID NO: 36 of Elmen et al.  is 100% identical to SEQ ID NO: 54 of the instant application.
Qy          1 ATCGGATCTACGGGT 15
              |||||||||||||||
Db          1 ATCGGATCTACGGGT 15

Regarding miR-100-5p, SEQ ID NO: 37 of Elmen et al. is 100% identical to SEQ ID NO: 55 of the instant application:
Qy          1 TTCGGATCTACGGGT 15
              |||||||||||||||
Db          1 TTCGGATCTACGGGT 15

See page 95 of Elmen et al.:

    PNG
    media_image2.png
    62
    782
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the effective filing date of the instant invention, to have substituted the general teachings of anti-miRs targeting miR-99a, miR-100-5p, miR-Let-7a and miR-Let-7c, described in Elmen et al. into the methods of Thibonnier and Ma et al.  One of ordinary skill in the art seeking to design an InflaRNOme for treating chronic inflammation, would have been motivated to select known antagomirs targeting miR991, miR-100-55p, miR-Let-7a-5p, and miR-Let-7c-5p, for use in the design of an InflaRNOme.  One of ordinary skill in the art would have been motivated to make this modification because Thibonnier et al. and Ma et al. teach that antagomirs targeting miR991, miR-100-55p, miR-Let-7a-5p, and miR-Let-7c-5p, are used to regulate inflammation and conditions that are influenced by inflammation, see ¶ [0062] of Thibonnier et al.
Regarding the expression of the antagomirs targeting miR991, miR-100-55p, miR-Let-7a-5p, and miR-Let-7c-5p using an expression vector, Thibonnier et al. teach the following ¶: [0081] “[I]n certain embodiments, miRNA agents used to practice this invention are expressed from a recombinant vector. Suitable recombinant vectors include, without limitation, DNA plasmids, viral vectors or DNA minicircles. Generation of the vector construct can be accomplished using any suitable genetic engineering techniques well known in the art, including, without limitation, the standard techniques of PCR, oligonucleotide synthesis, restriction endonuclease digestion, ligation, transformation, plasmid purification, and DNA sequencing, for example as described in Sambrook et al., 1989; Coffin et al., 1997; Cann, 2000.” 
Regarding the selection of the appropriate vector for expressing the miR antagonist, Thibonnier et al. teaches that “[A]s will be apparent to one of ordinary skill in the art, a variety of suitable vectors are available for transferring nucleic acids of the invention into cells. The selection of an appropriate vector to deliver nucleic acids and optimization of the conditions for insertion of the selected expression vector into the cell, are within the scope of one of ordinary skill in the art without the need for undue experimentation. Viral vectors comprise a nucleotide sequence having sequences for the production of recombinant virus in a packaging cell. Viral vectors expressing nucleic acids of the invention can be constructed based on viral backbones including, but not limited to, a retrovirus, lentivirus, adenovirus, adeno-associated virus, pox virus or alphavirus. The recombinant vectors can be delivered as described herein, and persist in target cells (e.g., stable transformants).”
Thus, as stated by Thibonnier et al. it would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the teachings of the cited reference to comprise the delivery of miRNA antagomirs using an expression vector. This modification of the prior would have been obvious, because Thibonnier et al. clearly teaches that “The selection of an appropriate vector to deliver nucleic acids and optimization of the conditions for insertion of the selected expression vector into the cell, are within the scope of one of ordinary skill in the art without the need for undue experimentation.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-2, 4, 6, 9, 13, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 21 of copending Application 17/397,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application and those of the instant claims are both drawn to a composition comprising a plurality of microRNA antagonists and methods of treating a cardiac disease. See the following discussion of the pending claims and copending claims.
Claim 1 of the instant invention  recites the following:  A composition comprising a plurality of microRNA (miR) antagonists, wherein said plurality of miR antagonists comprises one or more miR-99a antagonists, one or more miR-100-5p antagonists, one or more miR-Let-7a-5p antagonists, and one or more miR- Let-7c-5p antagonists.
The scope of copending claim 1 represents a species of the broader composition set forth in instant claim 1.  The scope of copending claim 1, anticipates instant claim 1.  See the following.
Copending claim 1:                                                          

    PNG
    media_image3.png
    635
    643
    media_image3.png
    Greyscale

Although instant claim 1 does not recite wherein the antagonists comprises (i) SEQ ID NO: 36-55, and (ii) a chemical modification selected from the group consisting of a modified internucleoside linkage, a modified nucleotide, a modified sugar moiety, and combinations thereof, these limitations are described in dependent claims 2, 4, 6, 9, 13, and 76.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699